DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2022 has been entered.

 Response to Amendment
The amendment filed August 11, 2022 has been entered.  Claims 1-21 remain pending in the application.  Applicant’s amendments have overcome prior claim objections presented in the Final Office Action mailed May 11, 2022.  Examiner acknowledges Applicant’s addition of new claim 21.  Examiner has clarified the statement of rejection to positively recite incorporated references of the primary art of Baudoin.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 8, 11, 15-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over:
Baudoin et al. (U.S. 2008/0033307 A1) (hereinafter – Baudoin) (incorporating by reference Hood U.S. 4,461,266, hereinafter – Hood, and Medero U.S. 4,543,962, hereinafter – Medero ‘962).
McEwen et al. (U.S. 2001/0000262 A1) (hereinafter -- McEwen).
Re. Claim 1: Baudoin teaches: 
a controller for controlling inflation and deflation of at least one bladder of a garment to provide compression therapy treatment to a wearer of the garment (Fig. 3: CPU 14, as described in Paragraph 0017: cyclically inflating cuff 18; Paragraph 0001: “The present invention is related to the field of intermittent pneumatic compression (IPC) therapy”).
Although Baudoin teaches a CPU in communication and controlling an air pump (Figs. 3, 4, Paragraph 0017), Baudoin is not explicit in teaching that the CPU also controls the valve.  To expedite prosecution, Examiner has presented more explicit art in McEwen.
McEwen teaches a controller for controlling at least one valve in fluid communication with the inflatable and deflatable bladder (Fig. 2: micro-processor 32 controlling any one of valves 28, 30, 38, 40, as described in Paragraphs 0041, 0056).
It would have been obvious to one having skill in the art before the effective filing date to have modified Baudoin to include a controller for controlling at least one valve in fluid communication with the inflatable and deflatable bladder as taught by McEwen, the motivation being that modifying the processor of Baudoin to include such a function would allow for greater precision in valve release and control, which is of relevant concern to Baudoin since Baudoin describes incremental release of pressure in at least Paragraph 0018.
McEwen further teaches the valve [actuatable] between a first position in which the inflatable and deflatable bladder is in fluid communication with the atmosphere and a second position in which the inflatable and deflatable bladder is not in fluid communication with the atmosphere (Paragraphs 0039, 0043: valves 30, 40 connect inflatable portion of sleeve to atmosphere).
It would have been obvious to one having skill in the art before the effective filing date to have modified Baudoin in view of McEwen to include the use of a two-position valve as taught by McEwen, the motivation being that allowing such a valve to enable communication with the atmosphere allows for a controlled reduction of pressure (Paragraph 0039).
Baudoin, incorporating by reference Hood, further teaches: 
the controller comprising one or more processors and a non-transitory, computer-readable storage medium including computer-executable instructions for causing the one or more processors to:
receive, from a pressure sensor, a signal indicative of fluid pressure in the at least one bladder of the garment during a pressure hold period of a compression therapy cycle when the valve is in the second position (Paragraph 0018: calculation of blood pressures can be determined using any of the methods described in the teachings of the disclosures incorporated by reference, one of which is Hood, wherein Hood teaches receiving a signal indicative of fluid pressure in the at least one bladder of the garment when the cuff is inflating, i.e., when the valve is in a closed position: Figs. 2A-2B: incremental inflation and measurement of diastolic, mean, and systolic pressures prior to deflation at step 70; Figs. 3A-5B: blood pressure waveform complex A measured at successive pressure hold periods);
determine whether the received signal includes oscillating amplitude as a function of time; and based at least in part on the determination of whether the received signal includes oscillating amplitude as a function of time, estimate a blood pressure of the wearer of the garment (Baudoin: Paragraph 0007: “A pressure transducer disposed in fluid communication with the cuff continuously monitors the pressure inside the cuff for oscillometric pulses during each deflation of the cuff. The patient's blood pressure is calculated from the characteristics of these pulses;” Paragraphs 0017, 0018: incremental decreases in pressure and monitoring of oscillometric pulses therein; Hood: Figs. 3A, 3B: oscillometric pulse at each pressure increment corresponding to diastolic, mean arterial, and systolic pressure).
Re. Claim 2: Baudoin in view of McEwen teach the controller of claim 1.  Baudoin further teaches the controller wherein the instructions to receive the signal indicative of fluid pressure include instructions to receive the signal indicative of fluid pressure while the at least one bladder is inflated (Paragraph 0007: continuous monitoring of pressure during deflation reads upon receiving signal indicative of pressure while the bladder is inflated – being deflated indicates that the cuff is inflated to a degree; Paragraph 0017: transducer monitors pressure when cuff reaches target pressure and continues to do so in a cyclical fashion).
	Re. Claims 3 and 4: Baudoin in view of McEwen teach the controller of claim 2.  Baudoin further teaches the controller wherein the instructions to receive the signal indicative of fluid pressure include instructions to receive the signal indicative of fluid pressure while the at least one bladder is inflated at a substantially constant pressure (Paragraph 0018: “Alternatively, the pressure release valve 32 may release the pressure in the cuff 18 in a series of incremental steps while waiting to detect the pressure oscillations at each step, thus facilitating the detection of the patient's blood pressure). 
Examiner notes that detecting pressure while pressure is released in incremental steps reads upon receiving signal indicative of fluid pressure while the at least one bladder is inflated at a substantially constant pressure.  Examiner further notes that a steady release of pressure may also read upon Applicant’s limitation of “substantially” constant, since Applicant’s Figs. 4A-4B show a steady decline in pressure which is regarded as “substantially” constant.
The citations pertaining to claim 3 also cover the limitations of claim 4 – a measurement of pressure held at incremented steps reads on receiving a signal indicative of fluid pressure at a predetermined interval.  Examiner further notes that since no detail is claimed with regards to a predetermined interval, a predetermined interval can read upon the entire duration of use of the device while the pressure is monitored continuously.
Re. Claim 5: Baudoin in view of McEwen teach the controller of claim 1.  Baudoin further teaches the controller wherein the instructions to receive the signal indicative of fluid pressure include instructions to receive the signal between therapeutic compression cycles of the at least one bladder (Paragraph 0007: “During the IPC therapy, a source of pressurized air will selectively inflate the inflatable cuff to a first target pressure. Then the cuff is deflated until the pressure in the cuff reaches a second, lower target pressure. The IPC therapy will continue in this cyclic fashion. A pressure transducer disposed in fluid communication with the cuff continuously monitors the pressure inside the cuff for oscillometric pulses during each deflation of the cuff. The patient's blood pressure is calculated from the characteristics of these pulses”).  
Examiner notes that other embodiments where continuous measurement of cuff pressure is performed over the entire duration of the use of the device also read upon receiving signal indicative of fluid pressure between therapeutic cycles.
Re. Claim 7: Baudoin in view of McEwen teach the controller of claim 1.  Baudoin further teaches the controller wherein the instructions to receive the signal indicative of fluid pressure include instructions to receive the signal indicative of fluid pressure while the at least one bladder is inflated to a non-therapeutic pressure (Paragraph 0017: first embodiment wherein the pressure applied is for therapeutic purposes (IPC), ranging from 40-140 mmHg; Paragraph 0018: second embodiment wherein the pressure applied is for the purpose of measuring non-invasive blood pressure, typically applied in the range of 120-200 mmhg; Examiner notes that the non-overlapping range of 140-200 mmHg reads upon receiving signal indicative of fluid pressure while the at least one bladder is inflated to a non-therapeutic pressure).
Re. Claim 8: Baudoin in view of McEwen teach the controller of claim 1.  Baudoin further teaches the controller wherein the instructions to receive the signal indicative of fluid pressure include instructions to receive a first signal indicative of fluid pressure in a first bladder and to receive a second signal indicative of fluid pressure in a second bladder, and the instructions to determine whether the received signal includes oscillating amplitude includes instructions determine whether the first signal and the second signal each include oscillating amplitude (Fig. 2: multiple cuffs applied, as described in Paragraph 0019; Examiner notes that Baudoin presents no detail that would separate the function of multiple bladders from the previous single bladder embodiments, wherein blood pressure measurement is based on detected oscillations (see rejection of claim 1)).
Re. Claim 11: Baudoin in view of McEwen teach the controller of claim 1.  Although Baudoin does not explicitly describe detection of peaks in the body of its disclosure, Baudoin incorporates nine applications by reference for the calculation of blood pressure, seven of which explicitly teach methods describing peak detection.  For example, Hood Jr. et al. (U.S. 4,461,266) (hereinafter – Hood) describes incrementing cuff pressure to until the maximum peak-to-peak amplitude is detected (Col. 3, line 60 – Col. 4, line 10).  Hood also describes a peak-to-peak detector, as shown in Fig. 1.  Thus, Baudoin, through the incorporated reference of Hood, teaches a controller which is capable of detecting peaks in the signal.
Re. Claim 15: Baudoin in view of McEwen teach the controller of claim 1.  Baudoin further teaches the controller wherein the oscillating amplitude as a function of time of the received signal is representative of a pulse of the wearer of the garment (Paragraph 0018: “In any event, it is desirable to use any of the known techniques to determine the quality of the oscillation complexes received at each cuff pressure so that the blood pressure determination is made using the physiological relevant cuff pressure oscillations from each heart beat and not artifacts;” Examiner notes that it is understood that the periodic oscillometric signals obtained are representative of the pulse of the wearer).
Re. Claim 16: Baudoin in view of McEwen teach the controller of claim 1.  Baudoin further teaches the controller wherein the non-transitory, computer-readable storage medium further includes computer-executable instructions for correlating the estimated blood pressure with an arterial blood pressure of the wearer (Paragraph 0005: non-invasive blood pressure systems (such as the one taught by Baudoin) include estimation of mean arterial pressure from pressure data; Paragraph 0020: “The comparison of these pressures detected from two different extremities of the patient 10 provides an indication of patient arterial function and cardiac health that is useful to the clinician in monitoring the treatment and progression of the patient 10;” Examiner notes that all nine non-invasive blood pressure monitoring systems incorporated by reference by Baudoin also estimate arterial pressure, e.g., Hood, Abstract).
Re. Claim 17: Baudoin in view of McEwen teach a system comprising: 
a compression garment including at least one inflatable and deflatable bladder, the compression garment securable about one or more limbs of a wearer (Fig. 2: cuffs 18, 22, 24 attached at arm and leg limb locations); and
a controller, the controller comprising a memory and one or more processors, the memory including computer-executable instructions for causing the one or more processors to: receive, from a pressure sensor, a signal indicative of fluid pressure in the at least one inflatable and deflatable bladder; determine whether the received signal includes oscillating amplitude as a function of time; and based at least in part on the determination of whether the received signal includes oscillating amplitude as a function of time, estimate a blood pressure of the wearer (Paragraph 0007: “A pressure transducer disposed in fluid communication with the cuff continuously monitors the pressure inside the cuff for oscillometric pulses during each deflation of the cuff. The patient's blood pressure is calculated from the characteristics of these pulses;” Paragraphs 0017, 0018).
Re. Claim 18: Baudoin in view of McEwen teach the system according to claim 17.  Baudoin further teaches the system comprising a pump and at least one valve, wherein the at least one valve is in fluid communication with the pump and the at least one inflatable and deflatable bladder (Fig. 3: air pump 16 in fluid communication with pressure release valve 32 and cuff 18), 
the at least one valve is in electrical communication with the controller, and the memory of the controller further includes computer-executable instructions for causing the one or more processors to actuate the at least one valve to control fluid communication between the pump and the at least one inflatable and deflatable bladder (Paragraph 0017: “… a pressure release valve 32 releases the pressure in cuff 18. This process is performed in a cyclical fashion as controlled by the CPU 14…”).
Re. Claim 20: Baudoin in view of McEwen teach the system according to claim 17.  Baudoin further teaches the system wherein the at least one inflatable bladder extends at least partially around a portion of the limb of the wearer when secured about the limb of the wearer (Figs. 1, 2: cuffs 18, 22, 24 extending at least partially around a portion of the limb of the wearer).
Re. Claim 21: Baudoin in view of McEwen teach the system according to claim 17.  Baudoin, incorporating by reference Medero ‘962, further teaches the system wherein the non-transitory, computer-readable storage medium further includes computer-executable instructions determining, based at least in part on the received signal indicative of fluid pressure in the at least one bladder of the garment, 
a respiration rate of the wearer, 
changes in peripheral resistance, 
motions of the wearer, or combinations thereof (Paragraph 0018: calculation of blood pressures including assessment of the quality of blood pressure complexes can be determined using any of the methods described in the teachings of the disclosures incorporated by reference, one of which is Medero ‘962, wherein Medero ‘962 teaches determination of a signal indicative of motion artifacts of the wearer to be removed through an amplitude check circuit, as described in Col. 4, lines 4-23).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over:
Baudoin et al. (U.S. 2008/0033307 A1) (hereinafter – Baudoin)
McEwen et al. (U.S. 2001/0000262 A1) (hereinafter -- McEwen)
Perry et al. (U.S. 2005/0187500 A1) (hereinafter – Perry).
Re. Claim 6: Baudoin in view of McEwen teach the controller according to claim 1. Baudoin in view of McEwen do not teach the controller being configured to detect whether the at least one bladder of the compression garment is in fluid communication with the pressure sensor, wherein the instructions to receive the signal indicative of fluid pressure include instructions to receive the signal based at least in part on detection of the fluid communication between the at least one bladder and the pressure sensor.
Perry teaches a self-test sequence for a device in the analogous art of compression treatment (Paragraph 0065), wherein a controller detects the connection of an inflatable sleeve by delivering air through ports and then taking a pressure measurement via a pressure transducer to determine if delivered air is at a certain threshold.
It would have been obvious to one having skill in the art before the effective filing date to have modified Baudoin in view of McEwen to include the self-test capability of Perry to detect whether the at least one bladder of the fluid compression garment is in fluid communication with the pressure sensor, the motivation being that such a self-test allows the system to check for configuration errors and continue normal operation and adjustment of therapy (Paragraphs 0064-0066).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over:
Baudoin et al. (U.S. 2008/0033307 A1) (hereinafter – Baudoin)
McEwen et al. (U.S. 2001/0000262 A1) (hereinafter -- McEwen)
Moon et al. (U.S. 2011/0066044 A1) (hereinafter – Moon).
	Re. Claim 9: Baudoin in view of McEwen teach the controller according to claim 1.  Baudoin in view of McEwen do not teach the controller wherein the instructions to determine whether the received signal includes oscillating amplitude include instructions to band-pass filter the received signal to extract frequencies of 0.5 Hz to 25 Hz.
Moon teaches the controller wherein instructions to determine whether the received signal includes oscillating amplitude include instructions to band-pass filter the received signal to extract frequencies of 0.5 Hz to 25 Hz (Paragraph 0068, applying a bandpass filter to extract frequencies from 0.5-20 Hz from pressure cuff data).  Moon is analogous in the art of analyzing blood pressure through from pressurized cuff data (Paragraph 0018, lines 1-11).
It would have been obvious to one having skilled in the art before the effective filing date of the invention to have modified Baudoin in view of McEwen to have instructions to band-pass filter the received signals to extract frequencies within the range as taught by Moon, the motivation being that the filtered waveform can be processed to determine systolic, diastolic, and mean arterial pressure (Paragraph 0068, lines 13-17).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over: 
Baudoin et al. (U.S. 2008/0033307 A1) (hereinafter – Baudoin)
McEwen et al. (U.S. 2001/0000262 A1) (hereinafter -- McEwen)
Moon et al. (U.S. 2011/0066044 A1) (hereinafter – Moon)
Medero et al. (U.S. 2004/0181157 A1) (hereinafter – Medero).
Re. Claim 10: Baudoin, McEwen, and Moon teach the controller according to claim 9.  However, Baudoin, McEwen and Moon do not teach the controller wherein the instructions to determine whether the received signal includes oscillating amplitude further include at least one of: instructions to smooth the band-pass filtered signal; and instructions to low-pass filter the band-pass filtered signal at a frequency of 5 Hz or under.
Medero teaches the controller wherein instructions to determine whether the received signal includes oscillating amplitude further include at least one of: instructions to smooth the band-pass filtered signal; and instructions to low-pass filter the band-pass filtered signal at a frequency of 5 Hz or under.  In the present case, Medero teaches including instructions to smooth the band-pass filtered signal (Paragraph 0064, “After low pass filtering, the band pass filter is applied to signal 50 to produce the high pass signal 52;” Fig. 6A, steps 206 and 208).  The phrase “smooth the band-pass filtered signal” can be read upon by any filter or operation applied to the band-pass filtered signal.  Furthermore, the order of application of the filters does not matter in the present case.  The frequency range of the band-pass specified in claim 9 is 0.5 Hz to 25 Hz, while the low-pass filter specified by claim 10 is 5 Hz or under; the order to which the low-pass and band-pass filters are applied does not matter and still creates the same resultant frequency band of 0.5 Hz to 5 Hz.  Additionally, Medero recites “The cut-off frequency [of the low pass filter] can vary according to industry standards known by those skilled in the art” (Paragraph 0057, lines 9-10), which encompasses varying the cut-off frequency to 5 Hz or under.
It would have been obvious to one having skilled in the art before the effective filing date of the invention to have modified Baudoin, McEwen, and Moon to incorporate instructions to smooth the band-pass filtered signal as taught by Medero, the motivation being that smoothing the data with a low-pass filter allows for further noise from the signal to be eliminated (Paragraph 0057, lines 6-9).

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Baudoin et al. (U.S. 2008/0033307 A1) (hereinafter – Baudoin) 
McEwen et al. (U.S. 2001/0000262 A1) (hereinafter -- McEwen)
Deutsch et al. (U.S. 2014/0366874 A1) (hereinafter – Deutsch).
Re. Claims 12 and 14: Baudoin in view of McEwen teach the controller according to claims 1 (as required by claim 14) and 11 (as required by claim 12).  Baudoin in view of McEwen do not teach the controller wherein the instructions to detect peaks in the signal include instructions to detect peaks in a frequency range of 0.5 Hz to 4 Hz.
Deutsch teaches the invention wherein the instructions to detect peaks in the signal include instructions to detect peaks in a frequency range of 0.5 Hz to 4 Hz (Paragraph 0226, identifying peaks in a predetermined frequency range from 1 Hz to 2 Hz).
It would have been obvious to one having skilled in the art before the effective filing date of the invention to modified Baudoin in view of McEwen to have incorporated the instructions to detect peaks in the signal include instructions to detect peaks in a frequency range of 0.5 Hz to 4 Hz as taught by Deutsch, the motivation being that detecting peaks at this frequency range allows one to determine peaks which are characteristic to the blood pulse wave (Paragraph 0226).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over:
Baudoin et al. (U.S. 2008/0033307 A1) (hereinafter – Baudoin)
McEwen et al. (U.S. 2001/0000262 A1) (hereinafter -- McEwen)
Deutsch et al. (U.S. 2014/0366874 A1) (hereinafter – Deutsch)
Ramsey (U.S. 2006/0155196 A1) (hereinafter – Ramsey).
Re. Claim 13: Baudoin, McEwen, and Deutsch teach the controller according to claim 12.  Baudoin, McEwen, and Deutsch do not teach the controller wherein the instructions to detect peaks in the signal include instructions to detect peaks corresponding to a variation in the fluid pressure of greater than 0.05 mmHg.
Ramsey teaches the controller wherein the instructions to detect peaks in the signal include instructions to detect peaks corresponding to a variation in the fluid pressure of greater than 0.05 mmHg (Paragraph 0062, “The oscillometric method (SAO and FAO) uses electronically sensed and measured amplitudes of the very small (approximately 0.05-8.0 mmHg) oscillations in cuff pressure caused by each heart beat …”).
It would have been obvious to one skilled in the art before the effective filing date of the invention to have modified Baudoin, McEwen, and Deutsch to have included instructions to detect peaks in the signal corresponding to a variation in the fluid pressure of greater than 0.05 mmHg as taught by Ramsey, the motivation being that the range of Ramsey which includes pressures from 0.05 mmHg to 8.0 mmHg is sufficient to determine the level of pressure in the arteries (BP) and the frequency of heart contractions (HR) (Paragraph 0062).

Response to Arguments
Applicant's arguments filed August 11, 2022 have been fully considered but they are not persuasive.
Examiner has presented further citations of the incorporated reference of Hood which clearly indicate blood pressure complexes determined during pressure holds (Figs. 3A, 4A, 5A), as well as the relationship between such complexes and blood pressure values derived during such holds (Figs. 3B, 4B, 5B: each peak symmetric with peaks obtained during holds).  Hood further states: “The cuff pressure is incrementally increased while the pulse amplitudes are monitored in order to obtain blood pressure readings by the oscillometric method” (Abstract).  Furthermore, in describing what is known in the art, Hood states: “Thus the oscillometric method is based on measurements of detected pulse amplitudes at various cuff pressures” (Col. 2, lines 4-6).  Thus, Hood describes in multiple instances pressure detection during a pressure hold period, and also discloses that such a functionality is well-known within the prior art of oscillometry.  Examiner notes that Applicant’s pressure detection method does not differentiate itself from what is disclosed by known methods of incremental oscillometry. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791